Citation Nr: 1234549	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to July 1980, with Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  [Due to a change in the location of the Veteran's residence, jurisdiction of the appeal has been transferred to the RO in Roanoke, Virginia.]

The Veteran requested and was scheduled for a hearing at the RO before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d), (e) (2011).

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a left knee disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed March 1991 rating action, the RO denied service connection for a left knee disorder.  

2.  Evidence received after the March 1991 denial of service connection for a left knee disorder relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.



CONCLUSIONS OF LAW

1.  The RO's March 1991 denial of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final March 1991 rating action is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left knee disorder, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection for a left knee disorder was initially denied in November 1990 because the evidence did not show that the Veteran had a current left knee disorder.  Following the receipt of his service treatment records (STRs), a rating action in March 1991 continued to deny service connection as no current left knee disorder was shown.  In other words, evidence of record did not reflect a current diagnosis of a disability.  After receiving notice of the March 1991 decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in February 2009, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the March 1991 rating action consists of the Veteran's STRs and his contentions.  His STRs showed numerous left knee complaints beginning in May 1978.  At that time, he was diagnosed with chondromalacia.  Records dated in November 1978, December 1978, July 1979, and May 1980 continued to show diagnoses of chondromalacia.  Other diagnoses in service included a twisted knee in June 1979 and a contusion in August 1979.  The Veteran's discharge examination in May 1980 revealed clinically abnormal lower extremities; mild grating of both patella; good quadriceps tone; and stable knees were noted.  A diagnosis of bilateral chondromalacia patella, not disabling was made.  In his accompanying report of medical history, the Veteran answered yes to having a "trick" or locked knee.

Although the Veteran's STRs from his active duty showed numerous left knee complaints, records from his reserve service did not.  Reserve examinations in July 1982, August 1986, and November 1987 all revealed clinically normal lower extremities; no left knee disorder was diagnosed.  In his July 1982, August 1986 and November 1987 accompanying reports of medical history, the Veteran answered no to having a "trick" or locked knee.  In May 1988, the Veteran reported left knee pain.  He denied a history of trauma, but did report a history of chondromalacia years earlier.  He was diagnosed with a strain.  In connection with his initial claim, the Veteran was scheduled for a VA examination, but failed to report.  No post-service medical records were of record at the time of the March 1991 rating action.  In a August 1990 statement, the Veteran reported that he had not had any medical treatment since leaving the Reserves in September 1988 due to a lack of funds.

Accordingly, at the time of the denial of the claim for service connection for a left knee disorder in March 1991, the claims folder contained no competent evidence of a current left knee disability related to the Veteran's in-service complaints and diagnoses.  Thus, the RO, in March 1991, denied service connection for a left knee disorder.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the March 1991 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, although additional evidence pertinent to the issue of service connection for a left knee disorder was received between the March 1991 rating action and the 2009 claim, such evidence was not material.  In this regard, VA treatment records submitted in connection with a 2008 claim for a back disorder showed a diagnosis of a left knee disorder; however, no evidence showing that any diagnosed left knee disorder was related to the Veteran's military service was provided.  The March 1991 rating action is thus final.  

The relevant evidence received since the March 1991 denial consists of VA treatment records dated from December 2000 to October 2011, a VA examination in April 2009, lay statements received in March 2010, and the Veteran's contentions.  In December 2000, the Veteran complained of painful knees and also having a fluid build-up in his left knee.  He was diagnosed with degenerative joint disease.  The impression of X-rays in December 2000 was degenerative joint disease and joint effusion; Pellegrini-Stieda disease might be present; and cannot exclude old fracture of the distal femur.  At the April 2009 VA examination, the Veteran was diagnosed with degenerative joint disease with lateral meniscus tear and medial meniscus degeneration.  The examiner opined that it was less likely as not related to the Veteran's military service as he had negative examinations in the past.  The examiner noted that the Veteran had no follow-up treatment from the time that he left active duty in 1980 other than a reserve physical in 1982 that was normal.  There were no other medical records from 1982 until the year 2000.  The March 2010 lay statements indicate that the Veteran was known to the writers of the statements for at least 30 years and that he was witnessed having left knee pain.  In his March 2010 substantive appeal, the Veteran reported having pain continually since service.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a left knee disorder-namely, evidence of a current left knee disorder that may be related to his military service.  Of significance to the Board is the diagnosis of a current left knee disorder and the fact that the Veteran has asserted having a continuity of symptomatology since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the Veteran has provided lay evidence regarding a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of a diagnosis of a left knee disorder and a continuity of symptomatology since service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a left knee disorder having been received, the appeal is granted to this extent only.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for a left knee disorder.  According to the Veteran's VA treatment records, he was denied disability benefits from the Social Security Administration (SSA).  Although he applied for benefits, no attempt has been made to obtain his SSA records.  As he has not specifically reported that he did not seek SSA benefits based on his left knee, the Board cannot conclude that such records are not relevant.  Thus, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Also, the Board finds that an additional VA examination is necessary.  As discussed above, the April 2009 examiner provided a negative nexus opinion based on a normal examination during the Veteran's Reserve service and the absence of any treatment until 2000.  However, contrary to the examiner's assertions that there were no other medical records between 1982 and 2000, as noted above, the Veteran's STRs from his Reserve service clearly show a complaint of left knee pain and a diagnosis of a strain in May 1988.  Furthermore, the Veteran's STRs include examinations in 1986 and 1987.  Additionally, the Veteran has reported having a continuity of symptomatology since service.  Although Reserve examinations in 1982, 1986, and 1987 did not reveal any left knee disorders, the fact remains that the Veteran has reported having pain since active duty.  Because the Veteran had several left knee complaints and diagnoses of chondromalacia during active duty; he complained of knee pain in 1988 during his Reserve service; the examiner incorrectly asserted that there were no other records dated past 1982; and, as the Veteran has reported a continuity of symptomatology, the Board finds that a new examination is necessary that addresses the Veteran's assertions of having pain since service in addition to addressing his Reserve records.  

The most recent VA treatment records from the VA Medical Center (VAMC) in Richmond, Virginia are dated in October 2011.  Although records from the Central Texas Health Care System (HCS) in Temple, Texas are dated through July 2009, there are no further VA treatment records until September 2011 when the Veteran was seen by the VAMC in Richmond, Virginia.  On remand, records of any VA left knee treatment that the Veteran received between July 2009 and September 2011 and since October 2011 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a left knee disorder.  

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include copies of the decision as well as the medical records used in support of that determination].  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of post-service left knee treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Central Texas HCS in Temple, Texas or at the VAMC in Richmond, Virginia between July 2009 and September 2011, and at the VAMC in Richmond, Virginia since October 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed left knee disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left knee disorder shown on examination had its clinical onset in service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's numerous in-service diagnoses of chondromalacia during his active duty; the Reserve service records showing normal examinations in 1982, 1986, and 1987; the diagnosis of a left knee strain in 1988; and the Veteran's reports of a continuity of symptomatology since active duty.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


